DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response and amendments received December 23, 2021 are acknowledged.

Claims 6, 10-15, 17, 20, 22-24, and 26-43 have been canceled.

Claims 1-5, 7-9, 16, 18, 19, 21, 25, 44-48 are pending in the instant application.

Applicant’s election without traverse of the invention of group I, drawn to bispecific antibodies that bind factors IX and X in the reply filed on December 23, 2021 is acknowledged.

Claims 1-5, 7-9, 16, 18, 19, 21, 25, 44-48 are under examination in this office action.

Information Disclosure Statement
The IDS form received February 13, 2020 is acknowledged and the references cited therein have been considered.

The listing of references in the specification on page 77 is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 2, the phrase "for example" (written multiple times in the claim as “e.g.”) renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Amending the claim to remove the problematic language is likely to obviate this issue.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 21 recites “an isolated FIXa binding polypeptide” and depends directly from independent claim 1.  Independent claim 1 .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-9, 16, 18, 19, 21, 25, and 44-48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors, at the time the application was filed, had possession of the claimed invention.  
Applicant has broadly claimed bispecific antibodies that simultaneously bind to factors IX/IXa and X/Xa and which enhance activation of factor X by factor IXa.  All claims appear to recite some level of structural limitations for the claimed bispecific 
The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus.  See MPEP 2163. In The Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412) 19 F. 3d 1559, the court held that disclosure of a single member of a genus (rat insulin) did not provide adequate written support for the claimed genus (all mammalian insulins). In this same case, the court also noted: “A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is. See Fiers, 984 F.2d at 1169-71, 25 USPQ2d at 1605-06 (discussing Amgen). It is only a definition of a useful result rather than a definition of what achieves that result. Many such genes may achieve that result. The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin [e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate."). Accordingly, naming a type of material generally known to exist, in the Enzo-Biochem v. Gen-Probe 01-1230 (CAFC 2002). Recent court cases have emphasized the need for correlation between a well-defined structure and recited functional limitations. For example, the courts have indicated that recitation of an antibody which has specific functional properties in the absence of knowledge of the antibody sequences that give rise to said functional properties do not satisfy the requirements for written description. See for example AbbVie Deutschland GmbH v. Janssen Biotech. Inc. 759 F.3d 1285 (Fed. Cir. 2014) as well as Amgen v. Sanofi, (Fed Cir, 2017-1480. 10/5/2017). Indeed, in Amgen the court indicates that that it is improper to allow patentees to claim antibodies by describing something that is not the invention, i.e. the antigen, as knowledge of the chemical structure of an antigen does not give the required kind of structure-identifying information about the corresponding antibodies, with the antibody-antigen relationship be analogized as a search for a key on a ring with a million keys on it. As such, knowledge of where an antibody binds provides no information as to what such an antibody necessarily looks like (i.e. its primary amino acid structure). Applicant is reminded that the courts have long ruled that “Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.” See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895. As such, disclosure of a screening assay to test for functional properties of an antibody (such as the epitope to which a test antibody binds or the fact that it does or does not inhibit some enzymatic process) does not provide evidence of possession of the antibody itself.
It should be pointed out that it is well established in the art that the formation of an intact antigen-binding site requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three different complementarity determining regions, CDR1, 2 and 3, which provide the majority of the contact residues for the binding of the antibody to its target epitope. The amino acid Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), the following is noted. To show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date. Demonstrating possession “requires a precise definition” of the invention. To provide this precise definition” for a claim to a genus, a patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen at page 1358). Further, an adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (Amgen page 1361). Indeed, the courts have long ruled that “When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.” See Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005). Also, “A sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111.
Artisans are well aware that knowledge of a given antigen (for instance human factor X) provides no information concerning the sequence/structure of antibodies that bind the given antigen. For example, Edwards et al. teach that over 1,000 different antibodies to a single protein can be generated, all with different sequences spanning almost the entire heavy and light chain germline repertoire (42/49 functional heavy chain germlines and 33 of 70 V-lambda and V-kappa light chain germlines, and with extensive diversity in the HCDR3 region sequences (that are generated by VDJ germline segment recombination) as well, see entire document). Similarly, Lloyd et al. teach that a large majority of VH/VL germline gene segments are used in the antibody response to an antigen, even when the antibodies were selected by antigen binding, as their sequencing studies revealed that out of 841 unselected and 5,044 selected antibodies, all but one of the 49 functional VH gene segments was observed (see entire document). Goel et al. disclose the synthesis of three mAbs that bind to the same short (12-mer) peptide and found that the sequences of these antibodies which bound the same epitope exhibited diverse V gene usage indicating their independent germline origin (see entire document). As such, it does not seem possible to predict the sequence/structure of an antibody that binds a given antigen as there does not appear to be any common or core structure present within all antibodies that gives rise to the 26 distinct sequences, an astronomical number that is far greater than the calculated number of all B cell clones that can be generated during the lifespan of a healthy human (estimated to be 4 × 1014).
To describe the claimed antibodies, the instant claims set forth differing language in independent claims.  Independent claim 1 recites that the part of the bispecific antibody responsible for binding FIX has a VH which is at least 90% identical to SEQ ID NO:324 and a VL which is at least 90% identical to SEQ ID NO:10 with no information provided concerning the domain responsible for binding factor X in either this claim or any dependent claim.  Thus, applicant is seeking to mutate the very structures (i.e. the CDRs) which are recognized in the art as providing for the function of antigen binding, and as evidenced by Rudikoff et al. even a single change has the possibility of abrogating binding, and note that since no sequence information is provided for the antigen binding domain that binds factor X, the CDR sequences of such a domain are effectively random sequence.    Dependent claims narrow the breadth of structural modifications somewhat, with claim 2 fixing the CDR sequences of the VL, but not the VH domain responsible for binding factor IXa, and claim 7 limiting the VH and VL of the anti-FXIa domain to exact polypeptide sequences, but no claims recite any specific structure which provides for the function of binding factor X.  Thus, in even the narrowest of embodiments depending from independent claim 1 (i.e. claim 7), there is no recitation of any structure which provides for the function of binding to factor X, and the percent identity language of the independent claim and dependent claim allow for mutations to occur within the CDR sequences.  While claim 2 does fix the CDR sequences for the anti-FIXa light chain, mutations are still permitted for the VH CDRs as per the percent identity language which places no limit upon where such sequence alterations may be located.  Thus the claims recite insufficient structure which is reasonably correlated with the recited functions of binding the factor IX and X antigens.  

Independent claim 3 recites a genus of antibodies which are defined as having specified human gene segments present in the claimed antibody.  As evidenced by Janeway et al., while CDRs 1 and 2 are initially germline encoded, CDR3 is created by joining gene segments together in an imprecise way as P and N type nucleotide additions unpredictably generate diversity not present in the encoded germline sequences (see most particularly pages 3:17-3:19).  Additionally, the process of somatic hypermutation further mutates the rearranged antibody gene segments leading to additional sequence variation not present in the germline sequences.  It should be noted that the working examples of the instant specification appear to utilize transgenic mice expressing human antibody gene loci and as such all of the in vivo mechanisms discussed by Janeway et al. concerning how the assembly functional antibodies creates sequence variability are applicable to that which applicant is attempting to claim.  Thus, it is clear that specifying the germline genes which have been altered to make the resultant antibody does not provide the needed information concerning the complete sequence of all CDRs in an antibody that has the requisite function, such as binding to factor IX or X.  As has been repeatedly stated, it is the sequence of the CDRs which is accepted in the art as being correlated with the function of antigen binding, and as is made explicitly clear by the Janeway textbook, CDR3 is not germline encoded.  Thus is not possible to provide an adequate amount of structure for an antibody to be correlated with a functional property such as binding factor IX by simply reciting the germline 
Therefore, in view of the breadth of the claims, the guidance and direction of the specification, and the teachings of the art, artisans would reasonably conclude that applicant was not in possession of the full breadth of bispecific antibodies as presently claimed at the time the instant application was filed. 


Claims 1-5, 7-9, 16, 18, 19, 21, 25, and 44-48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Applicant has claimed bispecific antibodies that bind to factors IX and X, with the specification teaching that such reagents are useful as they can act as a substitute for factor VIII in hemophilia A patients as the antibody brings together factors IX and X and promotes activation of X via IXa (see for example pages 2 and 3 of the instant specification).  No limitations, either structural or functional appear to be present in the instant claims concerning the antibody sequences responsible for binding to factor X.  Antibodies that bind to and inhibit the activity of factor X/Xa are well known in the art, such as that of Church et al., Hsia et al., and US 2002/0146411 (see entire documents).  Obviously, if the VH and VL responsible for binding factor X/Xa come from an inhibitory .         


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 45-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,815,308. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued claims anticipate that which has been presently claimed.
Specifically, the issued claims recite bispecific antibodies that bind both factors IXa and X, wherein the bispecific utilizes a common light chain, and wherein SEQ ID NO:10 of the light chain of the issued claims is identical in sequence to SEQ ID NO:10 of the instant application (see enclosed sequence alignments).  All issued claims also recite sequence limitations for the anti-FIXa and anti-FX VH domains, and thus are more limited in scope than what has been presently claimed.  Note that as per Table S-100 spanning columns 149 and 150 of the ‘308 patent, SEQ ID NO:146 is a human lambda light chain constant domain sequence (see in particular issued claims 9 and 10).  Therefore, the issued claims anticipate the breadth of what is presently claimed.


No claims are allowable.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Szperka whose telephone number is (571)272-2934.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Michael Szperka
Primary Examiner
Art Unit 1644



/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644